DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 9, 13, 16 and 20 are objected to because of the following informalities:  	Claim 5 should have a comma after “claim1”, in line 1
Claim 9 should have a comma after “claim1”, in line 1
Claim 13 should have a comma after “claim10”, in line 1
Claim 16 should have a comma after “claim10”, in line 1
Claim 20 should have a comma after “claim17”, in line 1
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2018/0301371) in view of Hwang et al. (2021/0057533)
Re claim 17, Wang teaches an integrated circuit structure (Fig. 27) comprising:		a semiconductor region (24’);									a source/drain region (42) extending into the semiconductor region (24’);			a first inter-layer dielectric (46) over the source/drain region (42);				a first source/drain contact plug (92) over and electrically coupling to the source/drain region (42), wherein the first source/drain contact plug (92) comprises:		a metal region (90); 										a metal nitride layer (86) with a first portion encircling the metal region (90); and 		a metal layer (84) with a second portion encircling the metal nitride layer (86); and 													a second source/drain contact plug (114) comprising: 						a bottom edge physically contacting top edges (Fig. 26) of the metal nitride layer (86) and the metal layer (84).
	Wang does not explicitly teach a first sidewall of the second source/drain contact plug physically contacting a second sidewall of the metal region to form a vertical interface.											Hwang teaches a semiconductor device (Fig. 11A), comprising a first source/drain contact plug (140, 145), comprising a metal region (145), a second source/drain contact plug (150) comprising a first sidewall (Fig. 11A “outer side”) physically contacting a second sidewall (Fig. 11A “inner side”) of the metal region (145) to form a vertical interface (Fig. 11A).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Wang as taught by Hwang since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was filed.
Re claim 18, Wang in view of Hwang teaches the integrated circuit structure of claim 17, wherein the second source/drain contact plug (150, Hwang) is further in contact with a top surface (Fig. 11A, Hwang) of the first source/drain contact plug (140, 145, Hwang).
Re claim 20, Wang in view of Hwang teaches the integrated circuit structure of claim 17 further comprising: 									an etch stop layer (94, Wang) over the first inter-layer dielectric (46, Wang); and 		a second inter-layer dielectric (96, Wang) over the etch stop layer (94, Wang), wherein the second source/drain contact plug (114, Wang) further extends (Fig. 26, Wang) into the etch stop layer (94, Wang) and the second inter-layer dielectric (96, Wang).
Prior art of record
Re claim 1, Wang et al. (2018/0301371) teaches a method (Figs. 1-27) comprising:											forming a source/drain region (42) for a transistor (10);					forming a first inter-layer dielectric (46) over the source/drain region (42);			forming a lower source/drain contact plug (92) over and electrically coupling to the source/drain region [41], wherein the lower source/drain contact plug (92) extends (Fig. 18) into the first inter-layer dielectric (46);								depositing an etch stop layer (94) over the first inter-layer dielectric (46) and the lower source/drain contact plug (92);									depositing a second inter-layer dielectric (96) over the etch stop layer (94);			performing an etching process to etch the second inter-layer dielectric ([47-48], Fig. 23), and the etch stop layer (94), to form an opening (108), with a top surface (Fig. 23) of the lower source/drain contact plug (92) being exposed to the opening (108); and 		forming an upper contact plug (114) in the opening (108).
Wang does not explicitly teach performing an etching process to etch an upper portion of the first inter-layer dielectric to form an opening, with a sidewall of the lower source/drain contact plug being exposed to the opening.		
Hwang et al. (2021/0057533) teaches a method (Figs. 10C-11A) performing an etching process to form an opening (CH), with a top surface (140, Fig. 10C) and a sidewall (140, Fig. 10C) of a lower source/drain contact plug (140) being exposed to the opening (CH); and forming an upper contact plug (150, Fig. 11A) in the opening (CH).
Hwang does not explicitly teach performing an etching process to etch an upper portion of the first inter-layer dielectric to form an opening, with a top surface and a sidewall of the lower source/drain contact plug being exposed to the opening.
Re claim 10, Wang et al. (2018/0301371) teaches an integrated circuit structure (Fig. 27) comprising:										a gate stack (64) over a semiconductor region (24’);						a source/drain region (42) on a side of the gate stack (64);					a source/drain silicide region (8) over the source/drain region (42);				a first inter-layer dielectric (46) over the source/drain silicide region (88);			a lower source/drain contact plug (92) over and contacting the source/drain silicide region (88);												an etch stop layer (94) over the first inter-layer dielectric (46) and the lower source/drain contact plug (92);										a second inter-layer dielectric (96) over the etch stop layer (94); and			an upper source/drain contact plug (114) penetrating through the second inter-layer dielectric (96) and the etch stop layer (94), 
Wang does not explicitly teach the upper source/drain contact plug extending into an upper portion of the first inter-layer dielectric, wherein a first sidewall of the upper source/drain contact plug contacts a second sidewall of the lower source/drain contact plug.												Hwang et al. (2021/0057533) teaches a semiconductor device (Fig. 11A), wherein a first sidewall (Fig. 11A “outer side”) of an upper source/drain contact plug (150) contacts a second sidewall (Fig. 11A “inner side”) of a lower source/drain contact plug (140).
Hwang does not explicitly teach the upper source/drain contact plug extending into an upper portion of an first inter-layer dielectric.

		
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.								Re claim 19, Wang in view of Hwang teaches the integrated circuit structure of claim 17, 												yet remains explicitly silent to wherein the second source/drain contact plug extends into the first inter-layer dielectric for a depth, and a ratio of the depth to a thickness of the first inter-layer dielectric is in a range between about 0.1 and about 0.5.
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the method of claim 1, including each of the limitations and specifically performing an etching process to etch an upper portion of the first inter-layer dielectric to form an opening, with a top surface and a sidewall of the lower source/drain contact plug being exposed to the opening, for the same reasons as mentioned for claim 1 in the prior art of record above.
The prior art of record does not anticipate or make obvious the device of claim 10, including each of the limitations and specifically the upper source/drain contact plug extending into an upper portion of an first inter-layer dielectric, for the same reasons as mentioned for claim 10 in the prior art of record above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        8/29/22